—Appeal from a judgment of the County Court of Delaware County (Estes, J.), rendered April 27, 1998, which revoked defendant’s probation and imposed a sentence of imprisonment.
In December 1996, defendant was sentenced to, inter alia, five years’ probation upon his plea of guilty of the crime of arson in the fourth degree. Thereafter, on March 3, 1998, a violation of probation petition was filed charging defendant with violating several of the terms of his probation by, inter alia, consuming alcohol and failing to comply with mandated drug and alcohol treatment services. Following a hearing, County Court revoked defendant’s probation and resentenced him to a prison term of lVs to 4 years. Although defendant challenges this sentence as being unduly harsh and excessive, our review of the record reveals no abuse of discretion on the part of County Court, nor do we find the existence of extraordinary circumstances warranting our intervention (see, People v Dalton, 247 AD2d 656).
Cardona, P. J., Yesawich Jr., Spain and Graífeo, JJ., concur. Ordered that the judgment is affirmed.